283 F.2d 253
Robert Dean DAILEY, Appellant,v.UNITED STATES of America, Appellee.
No. 18308.
United States Court of Appeals Fifth Circuit.
October 21, 1960.

Albert A. Roberts, East Point, Ga., for appellant.
Charles D. Read, Jr., U. S. Atty., E. Ralph Ivey, Asst. U. S. Atty., J. Robert Sparks, Asst. U. S. Atty., Atlanta, Ga., for appellee.
Before JONES, Circuit Judge, and HOOPER and JOHNSON, District Judges.
PER CURIAM.


1
The appellant and two others were convicted of Mann Act, 18 U.S.C.A. § 2421, violations. The sole ground of the appeal is that the evidence was insufficient to sustain the verdict of guilty. The sordid story requires no retelling. The evidence justified the guilty verdict and the judgment thereon. Cf. Flanagan v. United States, 5 Cir., 1960, 277 F.2d 109. The judgment of the district court is


2
Affirmed.